 OPERATING ENGINEERS LOCAL 39 (KAISER FOUNDATION)Stationary Engineers, Local 39, International Unionof Operating Engineers, AFL-CIO (KaiserFoundation Hospitals) and Robert J. Monroe.Cases 32-CB-1193 and 32-CG-1721 October 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 March 1983 Administrative Law JudgeMichael D. Stevenson issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and hereby orders that the Respondent, Sta-tionary Engineers, Local 39, International Union ofOperating Engineers, AFL-CIO, its officers,agents, and representatives, shall take the action setforth in the Order.I In agreeing with the judge's conclusion that the Respondent violatedSec. 8(g) of the Act by failing to provide the "date and time" of its inten-tion to honor the picket line of another union, we find it unnecessary topass on the judge's discussion of the effect that Greater New Orleans Anrti-ficial Kidney Center. 240 NLRB 432 (1979), had on prior case law as theunique factual situation in Greater New Orleans in no way resembles thesituation here. See, e.g., the analysis in Hospital and Institutional Workers'Union Local 250 (Affiliated Hospitals of San Francisco), 255 NLRB 502 at504-505 (1981), which more closely parallels the situation here regardingnecessary compliance with Sec. 8(g). We further reaffirm our adherenceto Service Employees Local 200 (Eden Park Nursing Home), 263 NLRB400 (1982).DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was tried before me at Oakland, California, onJanuary 17, 1983,' pursuant to a complaint issued by theRegional Director for Region 32 of the National LaborRelations Board on August 27, and which is based oncharges filed by Robert J. Monroe (the Charging Party)on June 3 (Case 32-CB-1193) and July 1 (Case 32-CG-17). The complaint alleges that Stationary EngineersLocal 39, International Union of Operating Engineers,AFL-CIO (Respondent), has engaged in certain viola-All dates herein refer to 1982 unless otherwise indicated.268 NLRB No. 8tions of Section 8(bXIXA) and Section 8(g) of the Na-tional Labor Relations Act.Issues(1) Whether Respondent gave adequate written noticeto the Employer, Kaiser Foundation Hospitals, of its in-tention to honor the picket lines of another union, thenengaged in a lawful strike against the Employer.(2) Whether Respondent violated the Act by threaten-ing its members with disciplinary action if they refusedto participate in an unprotected sympathy strike, and byactually fining certain members for that same reason.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTI. THE EMPLOYER'S BUSINESSRespondent admits that the Employer is a Californiacorporation operating hospitals in Hayward and Oak-land, California, and further admits that the Employer'sannual gross volume of business exceeds S1 million, ofwhich $50,000 was received from the Medi-Care pro-gram. Accordingly, Respondent admits, and I find, thatthe Employer is a health care institution within themeaning of Section 2(14) of the Act and engaged in com-merce and in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.3II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsOn or about February 15, Office and Professional Em-ployees Union, Local 29, struck the Employer and, pur-suant to said strike, picket lines were present at the Em-ployer's hospitals in Oakland and Hayward. This strikeended on or about March 14, and employees returned towork on the following day. There is no issue in this casewith respect to either the strike or the picket lines ofLocal 29.At 12:01 a.m., March 4, Respondent began to honorthe picket lines of Local 29. This was done at the requestof Alameda Central Labor Council, an association oflocal unions which included both Local 29 and Respond-ent. A few days prior to February 1, the Alameda Cen-tral Labor Council had called a meeting in Oakland,California, of all affected unions. Among the persons at-' Respondent denied in its answer, but admitted at hearing (Reap. br.pp. 38-39) that Kaiser Foundation Hospitals, the Employer, is a healthcare institution within the meaning of Sec. 2(14) of the Act.115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtending this meeting were two individuals who testifiedat the hearing: Tony White, a labor relations specialistfor the Employer, and Michael Seitz, a business repre-sentative for Respondent assigned to, among other loca-tions, Kaiser Foundation Hospitals in Oakland. The wit-nesses were called by the General Counsel and Respond-ent respectively. Apparently it was decided at the Oak-land meeting that member unions of the Alameda Cen-tral Labor Council would be respecting the picket linesof Local 29. Moreover, Seitz specifically told White atthis meeting that Respondent would be respecting thepicket lines. No effective dates were given.The Employer had recently been struck by anotherunion, Engineers & Scientists of California, Marine Engi-neers Beneficial Association (ESC MEBA). This union,also a member of the Central Labor Council, representedunits of optometrists and of medical technologists atKaiser. Their strike began on January 4, and ended on orabout March 3. While that strike was in progress as wellas the strike of Local 29, other unions, including Re-spondent, sent notice to the Employer of their intent tohonor the picket lines of the striking unions. Indeed,after the ESC MEBA strike was settled, the members ofthat union did not return to work; rather, they respectedthe picket lines of then striking Local 29.No issue is presented in this case as to the sufficiencyof Respondent's notice to honor the picket lines of ESCMEBA. Nor does the Employer complain of Respond-ent's notices as respects Local 29. Notwithstanding thefailure of the Employer to file charges in this case, theGeneral Counsel called among its witnesses two nonbar-gaining unit supervisors employed by Kaiser. They areRobert Harrison and George Stevenson, the building andgrounds supervisors for Kaiser Foundation Hospitals atHayward and Oakland, respectively. Some of the testi-mony given by these witnesses conflicted with the testi-mony of Respondent's business representatives for thetwo hospitals. To the extent that the testimony in gener-al, and the conflicts in particular, of all four witnesses isrelevant and material, it will be detailed below. For nowit suffices to say that, subsequent to March 4, a numberof bargaining unit members employed by Kaiser at thetwo locations mentioned above disregarded the instruc-tions of Respondent's business representatives and repeat-edly crossed the picket lines of Local 29 to work. Thesepersons, who were also members of Respondent, werecalled to account for their conduct, and, with one excep-tion, admitted their guilt.None of the alleged discriminatees filed charges withthe Board, nor, as I noted above, did the Employer. In-stead, Robert J. Morse, now chief engineer at the Em-ployer's Hayward hospital, filed charges. As of March,Morse was a stationary engineer at the Employer's Fre-mont, California, facility. This is a satellite or clinic facil-ity located in the southeastern corner of the Bay Area.Though a charging party, Monroe was not called as awitness by the General Counsel. Rather, after the Gener-al Counsel rested, he was called as an adverse witness byRespondent. Monroe testified that, during the Local 29strike, he worked at Fremont each and every day asscheduled, crossing the picket lines each time. He neverreceived instructions from Respondent as to what heshould or should not do.On May 4, Respondent sent to Monroe a letter whichreads as follows:Dear Mr. Monroe:It has been brought to the attention of the Execu-tive Board of Local #39 that you failed to complywith the orders issued from the Business Managerthrough his agents during the recent strike at Kai-sers' [sic] facilities.You are therefore requested to appear at the nextLocal #39 Executive Board meeting that will beheld on Saturday, May 22, 1982, at the Union Hall,337 Valencia Street, San Francisco, at 10:00 A.M.The purpose of this appearance is a pre-trial hearingthat will be held in accordance with Article XVII,Section 1 of the Local Union By-Laws.Any evidence that you have that will disprovethe charges brought against you should be broughtto the pre-trial hearing.Very truly yours,/s/ Art ViatRecording Corresponding SecretarySE#39 afl/cioAV:ea [G.C. Exh. 9.]Identical letters were sent to certain members of Re-spondent's bargaining units at Hayward and Oakland. OnMay 22, at its union hall in San Francisco, Respondentconducted an inquiry or investigation as to which em-ployees crossed the picket lines of Local 29. Unlike thoseemployee-members listed below, Monroe was neverfined, nor even brought up on charges.B. Analysis and ConclusionsI begin by noting that even though Monroe was neverconvicted nor even charged with violating union rules,this does not in any way affect his right to file charges inthis case.3The simple fact is that anyone for any reasonmay file charges with the Board.4It is then the responsi-bility of the office of the General Counsel to investigatethe charges to determine which charges it believes tohave merit. In this case the General Counsel claims thatthe charges filed by Monroe have merit. I agree withthis contention.All strike and picketing activity directed against ahealth care facility such as the Employer here is subjectto 10 days' advance notice to the Employer and theFMCS as required by Section 8(g) of the Act.5The3 In its brief, Respondent refers on three separate occasions (Resp. br.pp. 1, 4 fn. 1, 8) to the fact that Monroe was never actually charged norfined. The purpose of these repeated references is unclear since Respond-ent does not make a legal argument based on this fact.4 NLRB v. Teamsters Local 364, 274 F.2d 19, 25 (7th Cir. 1960); 29CFR § 102.9 (1979). Moreover, as noted above, Monroe was at leastthreatened with charges by Respondent.I Painters Local 452 (Henry C Beck Co.), 246 NLRB 970 (1979). Sec.8(g) reads as follows:Continued116 OPERATING ENGINEERS LOCAL 39 (KAISER FOUNDATION)notice requirements of Section 8(g) apply to sympathystrikes by unions, even if the union's participation is oc-casional, and even if the union represents no employeesat a given location."In the instant case, Respondent represents significantnumbers of employees who were employed as stationaryengineers. They are responsible for continuous, efficient,and safe operation of the boilers, air compressors, andother equipment important to the operation of the Em-ployer's hospitals. Thus, Section 8(g) clearly applies tothe case at bar.7That is, Respondent's participation inthe Local 29 strike generated expanded pressure on theEmployer and posed additional threats to the Employer'sability to provide for the care and well-being of its pa-tients.Respondent sent two notices8to Kaiser FoundationHospitals.9The notices read as follows:KEN DALEKAISER FOUNDATION HOSPITALPERMANENTE MEDICAL SERVICEREGIONAL LABOR RELATIONS SUPERVISOR1924 BROADWAYOAKLAND CA 94604THIS IS TO NOTIFY YOU THAT IF THE OFFICE ANDPROFESSIONAL EMPLOYEES UNION LOCAL #29STRIKE KAISER FOUNDATION HOSPITAL, THE PER-MANENTE GROUP AND KAISER FOUNDATION HEALTHPLAN, THIS UNION INTENDS TO RESPECT PICKETLINES TO THE EXTENT PERMITTED BY LAW, AT THEA labor organization before engaging in any strike, picketing, orother concerted refusal to work at any health care institution shall,not less than ten days prior to such action, notify the institution inwriting and the Federal Mediation and Conciliation Service of thatintention, except that in the case of bargaining for an initial agree-ment following certification or recognition the notice required bythis subsection shall not be given until the expiration of the periodspecified in clause (B) of the last sentence of section 8(d) of this Act.The notice shall state the date and time that such action will com-mence. The notice, once given, may be extended by the writtenagreement of both parties.I Service Employees Local 200 (Eden Park Nursing Home), 263 NLRB400 (1982); Hospital Employer District 1199 (Parkway Pavilion Healthcare),222 NLRB 212 (1976), enf. denied 556 F.2d 558 (2d Cir. 1976).' It is important to understand the purpose of Sec. 8(g) as stated inRetail Clerks Local 727 (Devon Gable Health Care Center), 244 NLRB586, 587 (1979):The purpose behind the 10-day notice provision is to provide healthcare institutions with sufficient time to make arrangements for con-tinuing patient care during the labor dispute .... [T]o assess theextent to which normal operations are likely to be disrupted, thehealth care institution is entitled under Section 8(g) to receive atleast 10 days' notice from any labor organization which plans tobegin picketing, engage in a strike, or work stoppage at a specificfuture time .... Furthermore, the Act specifically requires thatwritten notice also be given to the Federal Mediation and Concilia-tion Service where a labor organization plans to picket a health carefacility.a The two notices are identical except that G.C. Exh. 8 also included alist of the Employer's facilities and addresses where picketing was likelyto occur. Although 14 locations were listed, only 2, Hayward and Oak-land, are in issue in this case.9 With respect to Respondent's notice to FMCS, the General Counsel'stheory is the same as its theory with respect to the Employer: i.e., thatthe notice did not state the precise date and time that the picketing orwork stoppage was to commence. (Resp. br. at 95, Resp. Exhs. 9 and 10.)Accordingly, my finding that the notice to the Employer was deficientapplies to the FMCS notice as well.SAME TIMES, LOCATIONS AND PLACES AS SPECIFIEDBY THE OFFICE AND PROFESSIONAL EMPLOYEESUNION LOCAL #29, AS NOTED ON THE ATTACHEDLIST.HARRY HANSON, BUSINESS REPRESENTATIVESTATIONARY ENGINEERS LOCAL #39337 VALENCIA STREETSAN FRANCISCO, CALIFORNIA 94103 [G.C. Exhs. 7and 8.]The General Counsel contends that the notice is defi-cient in that the precise date and time of Respondent'swork stoppage are not indicated. To resolve this issue, Iturn to Board precedent.'0To begin, I note the lucid view of Section 8(g) asstated by the Board in Parkway Pavilion Healthcare,supra, 222 NLRB 212. There the Board stated,In our opinion, the 8(g) notice requirement is clearand absolute. First, it is mandatory rather than dis-cretionary-the statute provides that "a labor organi-zation ...shall" give written notice. Second, it ap-plies regardless of the nature of the picketing in-volved-notice must be provided in advance of"any strike, picketing or other concerted refusal towork at any health care institution...." Finally,Section 8(g) is devoid of any modifying languagerespecting the character of the picketing, its objec-tives, or the type of economic pressures generated.It is our conclusion, therefore, that Congress in-tended that the 10-day notice provision of Section8(g) be interpreted according to its literal meaningand, therefore, any strike, work stoppage, or picket-ing including sympathy picketing at the premises ofa health care institution is violative of Section 8(g)unless proper notice of it has been served on thehealth care facility and the Federal Mediation andConciliation Service by the labor organization in-volved.The above view of Section 8(g) was later modified bythe Board in the case of Greater New Orleans ArtificialKidney Center, 240 NLRB 432 (1979), where the conceptof "substantial compliance" with Section 8(g) was ap-proved. To ensure that no misunderstanding restated, theBoard specifically found in Greater New Orleans at 433that the union" did not comply with the literal terms of'o All or most cases dealing with issues raised by Sec. 8(g) involve thetimeliness of the notice rather than its content. In computing time underthe notice provisions of the Act, the Board counts the date of receipt asthe first day and the day before the onset of the activity in question asthe last. Devon Gables Health Care Center, supra, 244 NLRB at 587. Herethe notice was received on February 24 and Respondent's picketingbegan on March 4. In spite of a seemingly inescapable conclusion of un-timeliness based on mathematical calculation and striking factual similari-ty to the facts in Devon Gables Health Care Center, supra, I make no find-ing on the issue of the timeliness of the notice since it was never chargednor litigated. Moreover, at hearing, the General Counsel stated that theonly issue was whether the notice was sufficient. (Resp. br. at 13. 95.)" The Employer was the Respondent charged with failing to reinstate10 striking employees on the grounds that because the Union had failedto give timely notice under Sec. 8(g), the employees were engaged in anunprotected strike.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(g) of the Act; yet the Board went on to findsubstantial compliance and ordered the strikers reinstat-ed.In this case, I find that there is neither literal nor sub-stantial compliance. It is clear from reading the notice setforth above that literal compliance is not present. In Hos-pital Employees District 1199-E (Federal Hill NursingCenter), 243 NLRB 23, 24 (1979), the Board recognizedthat a notice to a health care institution must contain aspecific notice of the "date and time that such action[strike, picketing, or other concerted refusal to work]will commence." l 2It is also clear that substantial compliance with Section8(g) is not present, although this presents a closer ques-tion. To begin, Respondent's notice attempts to link itspicketing to the same times, locations and places asLocal 29. To the extent that Respondent attempts to relyon the notice of Local 29 as its own notice, such defensemust be rejected.'3Moreover, Local 29's strike of theEmployer began on or about February 15. Contrary tothe notice given, Respondent did not begin to picketuntil March 4. Thus, I agree with General Counsel's con-tention (br. at 13) that Respondent's notice is entirelyambiguous.Respondent presented evidence from a business agentnamed Michael Seitz that the Employer had actualnotice of Respondent's intent to honor Local 29's picketline. According to Seitz, he attended a meeting sometimeprior to February I at offices of the District LaborCouncil in Oakland. Also attending was a representativeof the Employer named White. The former told thelatter that Respondent intended to honor the picket linesof Local 29. Apart from the fact that the statute calls forwritten notice, the conversation between Seitz and Whiteis too vague to have any value at all. Accordingly, Icannot find substantial compliance with Section 8(g) onthis record. 4Similarly, other defenses offered by Respondent mustbe rejected. For example, Respondent claimed at hearingthat it did no more or less than other unions which hon-ored the picket lines of Local 29 and who were nevercharged by the General Counsel. Indeed, allegedly theseother unions even used the same format for their noticeas used by Respondent. Even if true, this contention isnot sufficient to constitute a defense. ' 512 The Board went on to discuss under what circumstances the timeand date specified could be extended. This discussion does not apply heresince the notice never specified an initial time and place.13 Respondent cannot rely on the earlier notice given by another labororganization as a basis for fulfilling its own statutory obligations. ParkwayPavilion Healthcare, supra, 222 NLRB at 212.14 Compare the facts of the instant case to those in Bio-Medical Appli-cations of New Orleans, supra, 240 NLRB at 435, where the union madereasonable efforts to give the Employer a 10-day written notice of itsintent to strike, the employer had actual a 10-day notice of such intent,and the employer had the opportunity to and did make arrangements forthe continuity of patient care. None of these factors is present in the in-stant case.'t In Service Employees Local 200 (Eden Park Nursing Home), supra,263 NLRB at 401 fn. 6, the Board stated,We find that the legality of the conduct of any other labor organiza-tion is not before us, and further is irrelevant to the question ofwhether Respondent engaged in unlawful conduct.Much was made at hearing of the ability of the affect-ed Kaiser facilities to care for their patients, during thetime that Respondent was engaged in a sympathy strike.It is unnecessary to detail this aspect of the case sincethe General Counsel is not required to show actual dis-ruption of health care services before an 8(g) violationmay be shown. Thus, the 10-day notice requirement isdesigned to prevent actual disruptions of health careservices and disruptions which may possibly occur.'Respondent's failure to give proper 10-day notices to theEmployer and to FMCS clearly led to a possible if notactual disruption. Accordingly, I find that Respondentviolated Section 8(g) as alleged in the complaint by theGeneral Counsel.Having found that Respondent violated Section 8(g) ofthe Act, I next find that Respondent's sympathy strikewas unprotected. Because the sympathy strike was un-protected, the statements made by Respondent's agents,Seitz, and another business representative named Her-bruger, were unlawful. Basically, these statements threat-ened members with potential disciplinary action if theyrefused to honor the picket lines of Local 29. Also un-lawful were certain written statements such as lettersidentical to that sent to Monroe, above (G.C. Exh. 9),and a notice posted at the Employer's facility at Hay-ward. (Resp. Exh. 12) These statements as well as Re-spondent's bringing of charges against and fining of itsmembers for crossing Local 29's picket line violated Sec-tion 8(b)(1)(A) of the Act.The following named members of Respondent werefined in the amounts indicated:'7Jesse NeasbittJuan CarranzaGary EliasberghErnest FordAlphonso MonzoneLawrence MivvenRobert OsterdochNarcisco PadillaWaldren PierceKurt RodmanVictor SanchezGary ShermanAlex AltezWilliam BaileyLaslo FerenczyShawn HardridgeManuel HinojosJohn Robertson$22522537537522522530022575375175300195375150300300375The parties stipulated that they believed that the individ-uals had paid the fines indicated. I will issue an appropri-ate recommended order and any discrepancies as tomoney paid or not will be resolved at the compliancestage of these proceedings.16 Painters Local 48 (St. Joseph Hospital), 243 NLRB 609, 611-612(1979).I' With the exception of Neasbitt, whose name was added by motionof the General Counsel at hearing, the other persons listed were allegedin par. 12 of the complaint. I further grant the motion of the GeneralCounsel to delete the name of Danny Villas from said paragraph.118 OPERATING ENGINEERS LOCAL 39 (KAISER FOUNDATION)In conclusion, I note that all of the individuals listedabove were fined after they admitted their guilt ofhaving failed to respect the picket lines of Local 29 inviolation of Respondent's unlawful orders. That theypled guilty cannot be considered a waiver of their rightto claim a refund since the disciplinary proceedings werevoid ab initio for failure to comply with the requirementsof Section 8(g). One other individual, R. C. Barnhouse,was convicted by Respondent of crossing the picket linesunder the circumstances described above. He was thenfined the sum of $525 and apparently that sum was paidas well. Barnhouse will be added to the above list of per-sons who pled guilty to the charges against them.'CONCLUSIONS OF LAW1. Kaiser Foundation Hospital is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Kaiser Foundation Hospital is a health-care institu-tion within the meaning of Section 2(14) of the Act.3. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.4. By engaging in a work stoppage or sympathy strikeat Kaiser Foundation Hospitals in Oakland and Hay-ward, California, without first giving adequate writtennotice to Kaiser Foundation Hospitals and to the FederalMediation and Conciliation Service, Respondent has vio-lated Section 8(g) of the Act.5. By threatening disciplinary action against memberswho refused to participate in an unprotected sympathystrike and by bringing charges against and subsequentlyfining certain of its members for crossing picket lineswhen Respondent's work stoppage or sympathy strikewas unprotected, Respondent violated Section 8(b)(1)(A)of the Act.6. The foregoing unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices in violation of Section8(g) and Section 8(b)(1)(A) of the Act, I shall recom-mend that it be ordered to cease and desist therefrom,and to take certain affirmative action designed to efec-tuate the policies of the Act.I shall further recommend that any and all fines col-lected from members listed below shall be refunded, withinterest as provided in Florida Steel Corp., 231 NLRB651 (1977).19 If said fines have not been paid, I will rec-ommend that Respondent be ordered not to collect them.Jesse NeasbittJuan CarranzaGary EliasberghErnest FordAlphonso Monzone$225225375375225i1 In preparing this decision, I have declined to recite evidence relat-ing to prior notices sent out by Respondent in other sympathy strikes.The Board cases generally indicate that, under circumstances present inthis case, unions are strictly liable for compliance with Sec. 8(g). Accord-ingly, issues as to Respondent's prior course of conduct as affecting itsintent are simply not relevant.i' See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).Lawrence MivvenRobert OsterdochNarcisco PadillaWaldren PierceKurt RodmanVictor SanchezGary ShermanAlex AltezWilliatn BaileyLaslo FerenczyShawn HardridgeManuel HinojosJohn RobertsonR. C. Barnhouse22530022575375175300195375150300300375525On these findings of fact and conclusions of law andon the entire record, I issue the following recommendedORDER20The Respondent, Stationary Engineers, Local 39,International Union of Operating Engineers, AFL-CIO,its officers, agents, and representatives, shall1. Cease and desist from(a) Engaging in any strike, picketing, or any otherform of work stoppage at Kaiser Foundation Hospitals,or any other employer in the health care industry, with-out satisfying the notice requirements of Section 8(g) ofthe Act.(b) Threatening disciplinary action against memberswho refused to participate in an unprotected sympathystrike.(c) Bringing charges against and subsequently finingmembers of Respondent who refused to participate inRespondent's sympathy strike at Kaiser Foundation Hos-pital when said sympathy strike was unprotected due toRespondent's failure to satisfy the notice requirements ofSection 8(g) of the Act.(d) Attempting to collect any of the fines from mem-bers listed in "The Remedy," if said fines have not yetbeen paid.(e) In any like or related manner restraining or coerc-ing members of Respondent Union.2. Take the following affirmative action(a) Refund with interest in the manner as specified in"The Remedy," any and all fines which have alreadybeen paid by members of Respondent as listed in "TheRemedy."(b) Notify, in writing, those members listed in "TheRemedy" who have not paid their fines that said finesare void and will not be collected or accepted.(c) Expunge from its files and records any reference tothe charges, convictions, and fines, involving Respond-ent's members listed in "The Remedy" for failing to ob-serve Respondent's unprotected sympathy strike atKaiser Foundation Hospitals.(d) Post at its offices and meeting hall in San Francis-co, California, copies of the attached notice marked "Ap-20 If no exceptions are filed as provided by Sec, 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder herein shall, as provided in Sec 102.48 of the Rules, be adopted bythe board and all objections to them shall be deemed waived for all pur-poses.119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendix."2' Copies of the notice, on forms provided bythe Regional Director for Region 32, after being dulysigned by Respondent's authorized representative, shallbe posted by Respondent immediately upon receipt andbe maintained for 60 consecutive days in conspicuousplaces including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Sign and deliver to the Regional Director forRegion 32, sufficient copies of said notice, to be fur-nished by the Regional Director, for posting by the Em-ployer herein at the Oakland and Hayward facilities, ifsaid Employer is willing.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply herewith.I1 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in any strike or other workstoppage at Kaiser Foundation Hospitals, or any otheremployer in the health care industry, without satisfyingthe notice requirements of Section 8(g) of the Act.WE WILL NOT threaten disciplinary action nor actuallybring charges against our members nor fine them for re-fusing to honor our sympathy strike at Kaiser Founda-tion Hospitals when said sympathy strike is unprotecteddue to our failure to satisfy the notice requirement ofSection 8(g) of the Act.WE WILL NOT attempt to collect any fines from mem-bers listed below which have not as yet been paid, wheresaid fines relate to our unprotected sympathy strike atKaiser Foundation Hospitals.WE WILL NOT in any like or related manner restrain orcoerce our members in the exercise of their rights underthe Act.WE WILL refund with interest any and all fines paid byour members as listed below:R.C. BarnhouseJuan CarranzaGary EliasberghErnest FordAlphonso MonzoneLawrence MivvenJesse NeasbittRobert OsterdochNarcisco PadillaWaldren PierceKurt RodmanVictor SanchezGary ShermanAlex AltezWilliam BaileyLaslo FerenczyShawn HardridgeManuel HinojosJohn Robertson$52522537537522522522530022575375175300195375150300300375STATIONARY ENGINEERS, LOCAL 39,INTERNATIONAL UNION OF OPERATINGENGINEERS, AFL-CIO120